572 F.2d 188
UNITED STATES of America, Appellee,v.Albert R. BARTOLI, Jr., Appellant.
No. 77-1780.
United States Court of Appeals,Eighth Circuit.
Submitted March 13, 1978.Decided March 16, 1978.

Stanley I. Greenberg, Los Angeles, Cal., for appellant.
Ronald E. Jenkins, Asst. U. S. Atty., Robert D. Kingsland, U. S. Atty., St. Louis, Mo., on brief, for appellee.
Before LAY and BRIGHT, Circuit Judges, and VAN SICKLE, District Judge.*
PER CURIAM.


1
On March 20, 1977, the petitioner Albert R. Bartoli, Jr., entered a plea of guilty to one count alleging a violation of 18 U.S.C. § 371, arising out of a conspiracy to transport stolen automobiles between St. Louis, Missouri, Las Vegas, Nevada and Los Angeles, California.  At the time of the guilty plea the trial court extensively inquired into the voluntariness of the plea and spread the plea bargain into the record.  As a condition of the plea bargain the United States promised to dismiss an indictment for the same offense against petitioner's father, who was then 62 years of age and in ill health.  This fact was made clear at the time of petitioner's plea of guilty; petitioner, in the presence of his attorney, his father and his father's appointed counsel, acknowledged that he was not pleading guilty because of any coercion.  The trial court thereafter accepted petitioner's plea as a voluntary one and sentenced him to a term of four years.


2
On September 13, 1977, the petitioner moved to withdraw his plea of guilty pursuant to Fed.R.Crim.P. 32(d).  He filed an affidavit that his plea was involuntarily made on the ground that he failed to fully understand his rights and was induced to plead guilty by his father and other members of his family in order to obtain a dismissal of the indictment against his father.  On September 19, 1977, the trial court held a hearing on the petitioner's motion to withdraw his plea.  The trial court denied the motion, concluding that there had been no showing of manifest injustice that required the court to set aside the guilty plea.  This appeal followed.


3
We have reviewed the record and are satisfied that the court's finding that the plea was voluntarily entered and that no manifest injustice had been shown does not constitute abuse of discretion and is not otherwise clearly erroneous.


4
The order denying petitioner's motion to set aside his guilty plea is affirmed.



*
 Bruce M. Van Sickle, United States District Judge, District of North Dakota, sitting by designation